Citation Nr: 0517526	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-03 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, claimed as due to lung cancer from exposure 
to herbicides or asbestos while in the military.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran had active service from January 1968 to November 
1971.  His Department of Defense Form 214 (DD Form 214) 
indicates he was awarded the Vietnam Service Medal and had 
training as an aircraft electrical repairman.  He died in 
January 1993.  The appellant is his widow.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied service connection for the cause 
of the veteran's death predicated on exposure to herbicides 
while in the military.  A subsequent August 2003 RO decision 
also denied the claim based on purported exposure to asbestos 
in the military.


FINDINGS OF FACT

1.  The veteran died on January [redacted], 1993, as a result of 
respiratory failure due to pneumonia as a consequence of 
metastatic small cell cancer that was primary to the lung.  
An autopsy was not performed.  

2.  The veteran's fatal lung cancer first manifested in 1991, 
many years after his discharge from the military; his 
military service did not include a tour in the Republic of 
Vietnam, and he was not otherwise exposed to herbicides or 
asbestos during service.

3.  At the time of his death, the veteran's only service-
connected disability was residuals of fractures of the right 
3rd and 4th metacarpals, rated 10 percent disabling, and he 
did not have any disability of service origin that 
contributed substantially and materially to his death, or 
hastened it, or otherwise aided or lent assistance to it.


CONCLUSIONS OF LAW

1.  The terminal lung cancer was not incurred in or 
aggravated by active service, did not manifest to a 
compensable degree within one year after service - so may 
not be presumed to have been so incurred, and was not 
proximately due to or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004); 
and Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  The veteran's death was not proximately due to or the 
result of a condition incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1310 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) became effective November 9, 
2000.  Implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The 
VCAA provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim, but is not 
required to provide assistance if there is no reasonable 
possibility that it would aid in substantiating the claim.  
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 



Recently, the United States Court of Appeals for Veterans 
Claims (Court) addressed both the timing and content of the 
VCAA notice requirements imposed upon VA by the VCAA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120 - 21 (2004) 
(Pelegrini II) (withdrawing it's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  In 
VAOPGCPREC 7-2004 (July 16, 2004) it was determined that the 
"holdings" in Pelegrini II were not necessary to the 
disposition of the case and implied that the Court's 
statements constituted dicta rather than binding holdings.  
Id. (citing dissenting opinion in Pelegrini II and other 
cases characterizing Court statements as dicta).  

Here, however, even if the Pelegrini II Court's statements 
were binding holdings, the RO nonetheless complied with them.  

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, at 115.   

In this case, the appellant was provided the required VCAA 
notice in a March 2003 letter, so prior to the April 2003 
adjudication of her claim for cause of death based on 
herbicide exposure.  She also received additional VCAA notice 
in a July 2003 letter, so prior to the August 2003 
adjudication of her claim for cause of death based on 
asbestos exposure.  This was in accordance with the holding 
in Pelegrini II.



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, at 120-21.  This new "fourth element" is 
required under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  Id.

According to VAOGCPREC 7-2004, the Pelegrini II holding does 
not require that VCAA notification contain any specific 
"magic words," and that it can be satisfied by a Statement 
of the Case (SOC) or Supplemental SOC (SSOC) as long as the 
documents meet the four content requirements listed above.  
See also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and SOC and/or SSOC 
may satisfy this requirement).

The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II.  VAOPGCPREC 
1-04 (Feb. 24, 2004) held that this language was obiter 
dictum and not binding on VA, see also Pelegrini II, at 130 
(Ivers, J., dissenting), and that VA may make a determination 
as to whether the absence of such a generalized request, as 
outlined under § 3.159(b)(1), is prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent VA GC opinions.  38 
U.S.C.A. § 7104(c).  

Here, although the VCAA notice letters did not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds the appellant was otherwise fully notified of the 
need to give VA any evidence pertaining to the claim, 
whether predicated on exposure to herbicides or asbestos.

The VCAA letters requested that the appellant provide or 
identify any evidence supporting her claim and specifically 
outlined the necessary evidence.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice her, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).

Also, the other three content requirements of the VCAA notice 
in Pelegrini II have been satisfied.  The veteran's available 
service medical records (SMRs) are on file, as are all of his 
service personnel records.  Also on file are VA clinical 
records from 1972 and numerous private clinical records.  
Further, the appellant testified in support of her claim at a 
February 2004 RO hearing.

The more recent statements and correspondence from the 
appellant and her representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

In Mayfield v. Nicholson, 19 Vet. App. ____ , No. 02-1077, 
slip op. at 32, 2005 WL 957317, at *22 (Apr. 14, 2005), it 
was held that even if there was an error in the timing of the 
notice, i.e., the VCAA notice did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of adjudication 
was unaffected.  In this particular case, as mentioned, there 
is no issue insofar as the timing of the notice and, for the 
reasons stated, the appellant has had a meaningful and fair 
opportunity to participate in the processing of her claim.

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
at this juncture without first remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  



Applicable Laws and Regulations

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1112, 1113, 1310; 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Furthermore, 
with chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.; See, too, Savage v. 
Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain conditions, including lung cancer, will be presumed 
to have been incurred in service if manifested to a 
compensable degree within 1 year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Disability that is proximately due to or the result of a 
service-connected disorder shall be service-connected.  
38 C.F.R. § 3.310(a) (2004).  Service connection will also be 
granted for aggravation of a non-service-connected condition 
by a service-connected disorder, although compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).  



Herbicides

Mere exposure to herbicides (Agent Orange) is not a 
compensable occurrence.  See 38 U.S.C. § 1116; see also 38 
U.S.C. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1045 
(Fed. Cir. 1994) and Winsett v. West, 11 Vet. App. 420, 425 
(1998).   

38 U.S.C.A. § 1116(a) provides for presumptive service 
connection on the basis of herbicide exposure for diseases 
specified in 38 U.S.C.A. § 1116(a)(2) that manifested to a 
degree of 10 percent within a specified period in a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975.  Respiratory 
cancers, including cancer of the lung, becoming manifest to a 
degree of disability of 10 percent or more are diseases 
listed at 38 U.S.C.A. § 1116(a)(2)(F) (2002).  See also 
38 C.F.R. § 3.309(e) (2004).  

Previously, 38 C.F.R. § 3.307(a)(6)(ii) provided that:  

The diseases listed at Sec. 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time 
after service, except that [] respiratory cancers 
[shall become manifest] within 30 years, after the 
last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 

38 U.S.C. § 1116(f), however, as added by § 201(a) of the 
"Veterans Education and Benefits Expansion Act of 2001," Pub. 
L. No. 107-103, 115 Stat. 976 (2001); (H.R. 1291) (Dec. 27, 
2001) removed the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicide 
exposure (although also authorizing the Secretary of VA for a 
study on the issue of 
re-limiting presumptive service connection).  

Previously, under 38 C.F.R. § 3.307(6)(iii), it was only 
after it was shown that a veteran had a disease presumed to 
be related to herbicide exposure (listed at 38 C.F.R. 
§ 3.309(e)) that the presumption of exposure attached.  

However, § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001); (H.R. 1291) (Dec. 27, 2001) has changed this such 
that the presumption attaches even before a determination is 
made as to whether the disease is one presumed to be related 
to herbicide exposure.

38 C.F.R. § 3.307(a)(6)(i) (citing 38 U.S.C. § 1116(a)(4) as 
authority) provides that: 

For the purposes of this section, the term 
"herbicide agent" means a chemical in an 
herbicide used in support of the United States and 
allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, ... 

Further, 38 C.F.R. § 3.307(a)(6)(iii) (citing 38 U.S.C. 
§§ 501(a) and 1116(a)(3) as authority) provides that:

A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and 
ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been 
exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent 
during that service.  The last date on which such a 
veteran shall be presumed to have been exposed to 
an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending 
on May 7, 1975.  


"Service in the Republic of Vietnam"' includes 
service in the waters offshore and service in other 
locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  

"Section 1116(a)(3) of Title 38 of the United States Code 
establishes a presumption of exposure to certain herbicides 
for any veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975, and has one of the diseases 
on the list of diseases subject to presumptive service 
connection.  However, if a veteran who did not serve in the 
Republic of Vietnam, but was exposed to an herbicide agent 
defined in 38 CFR 3.307(a)(6) during active military service, 
has a disease on the list of diseases subject to presumptive 
service connection, VA will presume that the disease is due 
to the exposure to herbicides.  (See 38 CFR 3.309(e))."  
66 Fed. Reg. 23166 (May 8, 2001).  

Analysis

The veteran died on January [redacted], 1993, as a result of 
respiratory failure due to pneumonia as a consequence of 
widely metastatic small cell cancer that was primary to his 
lung.  An autopsy was not performed.  At the time of his 
death, his only service-connected disability was residuals of 
fractures of the right 3rd and 4th metacarpals, rated 10 
percent disabling.  No claim was pending for service 
connection for any additional disability.

There is no evidence of the veteran's terminal lung cancer 
until 1991, so almost twenty years after conclusion of his 
military service and any possible exposure to herbicides (or 
asbestos) while on active duty.  The SMRs are unremarkable 
for indications of complaints or objective clinical findings 
of a lung disability.  A VA chest X-ray in May 1972, so about 
six months after service, was within normal limits.

The appellant-widow contends the veteran served in Vietnam, 
although his military records do not confirm this, and that 
he may have been exposed to herbicides while working in Korea 
on aircraft that, in turn, may have been used in Vietnam 
to disperse herbicides.

Regarding his purported service in Vietnam, the Board need 
not determine whether any flights over the Republic of 
Vietnam constitute "high altitude" missions in Vietnam 
within the meaning of VAOPGCPREC 7-93 (Aug. 12, 1993).  
Rather, in this case the appellant contends that, although 
the veteran was stationed in Thailand, Korea, and in Okinawa 
during the Vietnam Era as shown by his service personnel 
records, he informed her that he also served in Vietnam.

As alluded to, records show the veteran was awarded the 
Vietnam Service Medal.  And from this, the appellant 
concludes he served in Vietnam.  But mere receipt of the 
Vietnam Service Medal does not, in and of itself, prove that 
he actually served in the Republic of Vietnam.  Generally see 
VAOPGCPREC 12-99 (Oct. 18, 1999).  In fact, servicemen that 
had active duty in Thailand (as did the veteran) were awarded 
the Vietnam Service Medal.  The appellant testified that her 
late husband veteran had told her that he had served in 
Vietnam but had not informed her of his duties or duty 
stations.  Instead, he had simply stated that he had been in 
Vietnam and would not discuss any events that occurred there 
because they were too upsetting.  See page 2 of the 
transcript of the RO hearing.  

This hearing testimony alone, however, does not have 
sufficient probative value to conclude the veteran served in 
Vietnam, especially in the absence of any corroborating 
evidence from the service department such as in his service 
personnel records.  Also, his available SMRs do not indicate 
any service in Vietnam.  And, as noted in the April 2004 
SSOC, a search of the Internet by RO personnel found that 
the insignia worn by him in photographs submitted by the 
appellant indicates his units were stationed in Thailand.  
His service personnel records also document service in Korea 
and Okinawa, but not Vietnam.  

Accordingly, the Board concludes the veteran did not serve in 
Vietnam and, thus, it cannot be presumed that he was exposed 
to herbicides in that capacity.

As to the contention the veteran was exposed to herbicides 
while working in Korea on aircraft that may have dispersed 
herbicides in Vietnam, there is no corroborating evidence to 
substantiate this allegation.  For the Board to concur with 
this assertion would require resorting to mere speculation.  

The appellant testified that a physician had stated there was 
a possibility the veteran's military experiences had led to 
his death from exposure to herbicides.  The March 2003 
statement from Dr. Lafleur indicates he had treated the 
veteran since 1991, when lung cancer was diagnosed.  This 
diagnosis was compatible with exposure to Agent Orange.  It 
was also reported "[t]here is no question that [the veteran] 
by history, was exposed to Agent Orange while in Vietnam.  He 
clearly was at risk for development of lung cancer because of 
this."

Again, though, this opinion has little to no probative value 
because it is predicated entirely on an inaccurate factual 
premise (that being, the veteran was exposed to Agent Orange 
while in the military - when, in actuality, for the reasons 
stated, he was not).  See, e.g., Reonal v. Brown, 5 Vet. App. 
458 (1993) (an opinion is only as good and credible as the 
history on which it is based).  The Board observes that the 
physician did not state that the history of Agent Orange 
exposure was related by the veteran, as opposed the appellant 
(the veteran's widow).  Moreover, the factual basis for 
concluding the veteran served in Vietnam was not explained.  
Rather, this statement simply presents a bare conclusion, 
apparently relying on incorrect information provided, that 
the veteran served in Vietnam and offers no factual basis 
that can be otherwise corroborated.  So it simply lacks 
probative value.

Consequently, the Board finds the veteran was not exposed to 
herbicides during military service and that his death many 
years later was unrelated to his service.

Asbestos

The appellant-widow also contends the veteran was exposed to 
asbestos while working in Korea on electronic components of 
aircraft.

As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 (M21-1), and opinions of the United States 
Court of Appeals for Veterans Claims (Court) and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1, part VI, paragraph 7.21 
(October 3, 1997).  VA must adjudicate the veteran's claim 
for service connection for lung disorder, as a residual of 
exposure to asbestos, under these guidelines.  See Ennis v. 
Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. 
App. 428, 432 (1993).  

As to the M21-1, it provides that, when considering these 
types of claims, VA must determine whether military records 
demonstrate evidence of asbestos exposure in service (see 
M21-1, Part III, par. 5.13(b) (October 3, 1997); M21-1, Part 
VI, par. 7.21(d)(1) (October 3, 1997)); determine whether 
there was pre-service and/or post-service evidence of 
occupational or other asbestos exposure (Id.); and thereafter 
determine if there was a relationship between asbestos 
exposure and the currently claimed disease, keeping in mind 
the latency and exposure information found at M21-1, Part 
III, par. 5.13(a) (see M21-1, Part VI, par. 7.21(d)(1) 
(October 3, 1997)).  

In this regard, the M21-1 provides the following non-
exclusive list of asbestos related diseases/abnormalities:  
asbestosis, interstitial pulmonary fibrosis, effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, lung cancer, bronchial cancer, cancer of the 
larynx, cancer of the pharynx, cancer of the urogenital 
system (except the prostate), and cancers of the 
gastrointestinal tract.  See M21-1, Part VI, par. 7.21(a)(1) 
& (2).

The M21-1 also provides the following non-exclusive list of 
occupations that have higher incidents of asbestos exposure:  
mining, milling, work in shipyards, insulation work, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, and manufacture and installation 
of roofing and flooring materials, asbestos cement sheet and 
pipe products, and military equipment.  See M21-1, Part VI, 
par. 7.21(b)(1).  

Next, the Board notes that the M21-1 provides the following 
medical guidance:  in order for an appellant to have a 
clinical diagnosis of asbestosis the record must show a 
history of exposure and radiographic evidence of parenchymal 
lung disease (see M21-1, Part VI, par. 7.21(c)); the latent 
period for asbestosis varies from 10 to 45 or more years 
between first exposure and development of disease (see M21-1, 
Part VI, par. 7.21(b)(2)); and exposure to asbestos may cause 
disease later on even when the exposure was brief (as little 
as a month or two) or indirect (bystander disease) (Id.).

The Court has held that the M21-1 does not create a 
presumption of in-service exposure to asbestos for claimants 
that worked in one of the occupations that the M21-1 listed 
as having higher incidents of asbestos exposure.  See Dyment 
v. West, 13 Vet. App. 141, 145 (1999); Also see Ennis v. 
Brown, 4 Vet. App. 438, vacated at 4 Vet. App. 523, new 
decision issued at 4 Vet. App. 523 (1993); McGinty v. Brown, 
4 Vet. App. 428 (1993); Ashford v. Brown, 10 Vet. App. 120 
(1997).  Therefore, in claims for service connection for 
disability due to asbestos exposure, the appellant must first 
establish that the disease that caused or contributed to the 
disability at issue was caused by events in service or an 
injury or disease incurred therein.  Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

In VAOPGCPREC 4-2000 (April 13, 2000), VA's General Counsel 
held, in relevant part, as follows:  M21-1, Part VI, par. 
7.21(a), (b), & (c) are not substantive in nature, but 
nonetheless need to be discussed by the Board in all 
decisions; the first three sentences of M21-1, Part VI, par. 
7.21(d)(1) are substantive in nature and the development 
criteria it lays out must be followed by the agency of 
original jurisdiction; and M21-1, Part VI, par. 7.21 does not 
create a presumption of medical nexus between a current 
asbestos related disease and military service.

Analysis

There is no independent corroboration of the allegation that 
the veteran was exposed to asbestos while working on 
electronic components of aircraft.  There is also no evidence 
of pre-service or post-service asbestos exposure.

A December 1991 private clinical record, however, indicates 
the veteran's father had "asbestos lung" at the age of 87, 
but there is nothing indicating the veteran was also exposed 
to asbestos in whatever manner his father may have been 
exposed.

But even assuming that it is possible the veteran was exposed 
to asbestos during service, the evidence still does not show 
he ever had any pathological changes of his lung tissue 
consistent with asbestos exposure.  In other words, the M21-1 
provides that a clinical diagnosis of asbestosis requires, 
not only a history of exposure but also radiographic evidence 
of parenchymal lung disease.  And, here, there has never been 
a diagnosis suggesting the veteran had asbestosis.



Also, even assuming, without conceding, that the veteran's 
extensive work in the military resulted in exposure to 
asbestos insulation, consistent with the M21-1, there is no 
medical nexus evidence linking this exposure and his 
subsequent terminal lung cancer.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 
1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The evidence shows the veteran developed pneumonia during the 
latter stage of his terminal illness, but a January 1993 
private clinical record indicates the pneumonia developed 
after he received chemotherapy.  Also, the death certificate 
is clear that his pneumonia was a consequence of (treatment 
for) his fatal lung cancer.  It is not otherwise shown that 
his pneumonia was in any way related to any possible asbestos 
exposure many years earlier during service.  

In sum, the veteran's fatal small cell (also described in the 
medical records as oat cell) cancer first manifested in 1991, 
almost twenty years after his service in the military ended 
and any possible exposure to either herbicides or asbestos.  
Thus, since, for the reasons stated, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).




ORDER

Service connection for the cause of the veteran's death, 
claimed as due to lung cancer from exposure to herbicides 
and/or asbestos, is denied.   



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


